Name: Commission Regulation (EEC) No 3135/90 of 29 October 1990 amending Regulation (EEC) No 2983/90 concerning the allocation of the quantities of the import quota for frozen meat of bovine animals, opened by Regulation (EEC) No 3889/89, for which import licence applications have not been lodged
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 90 Official Journal of the European Communities No L 299/41 COMMISSION REGULATION (EEC) No 3135/90 of 29 October 1990 amending Regulation (EEC) No 2983/90 concerning the allocation of the quantities of the import quota for frozen meat of bovine animals, opened by Regulation (EEC) No 3889/89, for which import licence applications have not been lodged pending in a Member State concerning the decision by the national authorities not to grant an import licence ; Whereas it is therefore appropriate to suspend the alloca ­ tion by the Commission of those 1 5 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3889/89 of 11 December 1989 opening, allocating and providing for the administration of a Community tariff quota for frozen meat of bovine animals falling within CN code 0202 and products falling within CN code 0206 29 91 (1990)0, and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 571 /89 (3), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 4024/89 (4), as amended by Regulation (EEC) No 143/90 (*), lays down detailed rules for the application of the import arrange ­ ments provided for in Regulation (EEC) No 3889/89 ; Whereas Commission Regulation (EEC) No 2983/90 (*) has provided for the re-allocation of the quantities of the import quota for frozen meat of bovine animals, opened by Regulation (EEC) No 3889/89, for which import licence applications have not been lodged ; Whereas of that total a quantity slightly exceeding 15 tonnes is currently the subject of court proceedings HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2983/90, the following paragraph 3 is inserted : '3 . The allocation provided for in paragraph 1 shall cover 20 tonnes. After 29 November 1990 the Commission, shall decide on the allocation of the remaining 15 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378, 27. 12. 1989, p. 16. (2) OJ No L 148 , 28 . 6. 1968, p. 24. (3) OJ No L 61 , 4 . 3 . 1989, p. 43. (") OJ No L 382, 30. 12. 1989, p. 53. 0 OJ No L 16, 20 . 1 . 1990, p. 29. (6) OJ No L 283, 16. 10 . 1990, p . 36.